OFFICE OF THE ATTORNEY GENERAL   OF TEXAS
                            AUSTIN




Eonorcblt:Qeo. i?,tihcprard




          hrtlcla lfx%a, iIetised
lowing:




                   ice of any papers or reuorda ln their
                   ing aorsiScata wd seal, for eaah ..
    110 *Ord3.....................w.........e.........
        +Tor c~rtifi~&,e a& meal, xhere laze 1.9
                                                    c',"
    neee33ary.........................................~~
                                                      :

    &.      Ceo. li. Acppard,      FebruerF d$, 1939, Page 3


              Article   &X34, 3evhaU :ita.tutee, prorldee that such
    glerk *6h?ll ~lro$lect ond pay iat     th State T~~em.ry cl1 zostn     .._
    colluctod   by hkx, ~6d6r such r@@klritiOn6 i6 the C&nptrOllar :~y ;:,'~
    prosoriba,Ond     4bq jud+6 OS eaii Cowl; 6gprwe.*                      -:_._


                                                          ,                              .,.
                                                                                         iv;.:
                                                                                             I:
                   *rSa~h@:4t.mi&g en approprla$ion   for     the eupport   and           ‘,:a:
           maiataaa?loti                                                                   ,i+- .,
           the bl$gn&e+                                                                  ,$$..
                                                                                          ~A? i
           August~~3l,                                                                      L’ ,
           or .ofricera   or                                                               ;:t:s.
                                                                                                i:
           robtbly In~th'e .S$ete Preairury; presaribing  orrtaln
           rules azd radtri~ctiafi~ raspdoting the l&penditures.of                        &.'::
           approprlaticne    nade hereia; l.uepending 611 laws ia
           ~ooonfliat hemwith; deolarfag   tho laralility  0C aiqr
           portion or ~this~.Adt shell not arrebt. en? ,o%.k.er portiai;                    -_,.
           md deaMrfng 6i1 LaerSenoy.*                                                       'Ai
                                                                                              $2
            Ssatlon 4 or the Oenerel Proviaiona               of 9hld Chapter 4,63,
    round at pti~e tl69,,roe~s a6 rollonsr    't                                              .:g
                                                                                               ..
                “AU Cwiis ‘~$I&? to anf ‘ocurt fur whioh apyropria-
           trio36 are ade~horein~ of to 6ny ,or the 61.sks, 0rri0628
           or eia~~oyear, or my ouch court ~nhwher euoh r306 6re                                  ..
           r0r oiriaial    or unorrlofsl.oopiecl    or o~inione, oa?b9n
           oo ier, or for other aeryiaee ok bOomant            shell be. ,I’
           ang tZt.goaltlcd at .the ~oloclq'of:Oi'&   aanth L the Onae@
           P,evcDma?ef??d 0r~tk3 Wite rroaiurp       an4 *hell  be oarrl@
           aa- 6 Spa 61~ecoourit~la nela.ruad Zor,thr court Gepo~i~@;*:
r
           ki6 wuile, Mb nom or euoh reea shall b, rrtalno&~~            : ‘!,$           wrz.d’
           or gild %c a&l .oltsks,       olflocrrs or 6@0y60&
           c o urata p lo yee
                          wh o se
                                la la r1s:
                                        y protldsd ~~,herelzi,                    *, I
           except prsera,    &mlA file,    with sU&aouxt    tonthb
           payroll,   with the &i+troUer     et the aoa o r leoh meth             .?               5
                                                                                                  i+*
           an aCridarlt'mhowlng
               _ ._               that _ the
                                          - ha6 mot retxlned u;y~owa-               -.            .:;:




         : filed     ror said pr&iloueiioath~w
        3aotisna 5 (g) nnd 5 (1) of the General F-rovislone              of
said Choptor 463, found at pagb l16B8, reed 03 ~%llo~s:
             “(8)   ~2a6h oiflcsr,~   igsntor’exploy:~e or a~court




                                                                                      ;,:.:.?
              *(11 ~That port$oi~&f Qrcry appropriation     .k& if                       :,.
        Ytate funds ok Joan1 ~*iQeiptl made hernia whbhT ,is
        untiifwndeb at the d&B@ of the fiscal      JCE~ Tar whloh
        the appropriation   %a aitde ahall -l.wcdiat$ly  revert   to             -i
        &ad becomes a port of the Gonernl aovenuo Z%nd. It ii+
        hereby proviM that-t&      word *uncxps~?‘~d t arr ‘PSQ~ 10
        thie Aot meirns *not disburdod aor acntrnotcd to be dia-
        bursed.“’
                                  :




nbautmaty,  ,a?~$ that when a$& sh6uM be the casi&& :peroon ahould
be at libarty, $0 aall on the alcirk ‘fQ8 a ShlJIlb“ti~, Without pey-                 ._
iCl(;60 0eA)S far ,ti.Te ant or oQrtlfylti# and 3ralitig,       .+lld without
p6yin@ for tb6 wordn in an,unwa+ted Qertiffcata         at,,tbe      rats of 10 “‘+i;;;
oents psi- hundred. Purthsrztcwe, :wQ think that pub136 'pollop would -:y$
rtqulre kuah an intmrprstation   +&at the sorb omfsdon     9.1 the oar tl- .;::,;:
Slaate should not deprive the Stats of itb Caa.        ,- .’I A.<          ‘,?JJ

           In Scaohiag the above aoholueion upon the pro&ions         or
 Arti& 3924 alone, WJ db zot agree with tha oo~olu:~i6n ixprGase6
 in oonfsrtiae     opinion Ro. 27g7 ‘of ‘this 3epIrtnant,  dated ?$eptQnbor’$<
 28, 1929, written by X. Grady Chandler, hssistant,        to D,,%
 Stallrrorth,    Ziow~vbr, w-c do not find it QbQe*sBry to otefmih     8uah      ,2
 opleion,    in vies of %he .fact that. chapter MS, above quoted, hw        ~. 1
 .QxwQsaly br~ought auoh rues into the State ?P:aaury, orbn ii.                .
 Arti&     S924 itself    did not.  The ‘Quoted prorlolonr   o? Chapter 463     '.
.arc amply supported by the caption thereQf, l raat not rxlst$n6                 .,"
                                                                               .,j~
                                                                               ,                                                       c-
Son. Zeo. if. ;b+;pgard,     Pnbruary 21, 1939, f~aec 4


        iJo know of nothing YrhlOh,wciuld invafldete   au& proviolona
BY thou8 xectionsd     in said ch* tar 433, if hrticle  3, iiectlon 35
of the Conrtltutlon.of     T$ua,, Pa aatlrrled.                       ;1,
         The  0treot   or  sebtloa    4  and Seoticns 6 (g) and (1) of      .":-
cbptcr   4fi3, is ls r0iiw8:         (lf  Certtiln fee0 - mna'o~ a!lich mai
have been n&de auoh for.the        first  time - are required to be,de-       :
poolted Plcnthly in the 3tata Trcwury,          whuro the same la scb up kr.~.
R ~pedial m3iotmt; (2) 0erki.n 0rri05rs Or0 paid out .or suof: ruoaf'~"
and, (3) any belanoe la plaood in the General iieyenue Fund.                 ::::~
                                                                               a?
                                                                                .:.
         iiuoh feee,.along     with othw 6~;       6x.8 thus appropriated    :$L.:
by said Chapter 463 to the suppert of the Judioierr.            The one *&I~:-.:
general purpose oi the Aot, the tlaanolnq oi the judlolary,1s thas'
aaoonpliehOd,',~d     we do not beli8ve there 1s any impingWcnt upon :t,,
Plrtlcle 3, .%otlon 35, ~f.ths~Con8t&tLtlbn,          requiring that a bill      T;:.:
shall oontaln 6ut ormeubjeot.                                                  3 i:

        iuotatlon irl a~.folfowa from the oplnlon of the Coznla-                     '$'
rion or kppoala In altter vs. Bexar County,   11 2. Y. (Ed) l(
          ‘It is,   of    court,    a general~rule         that liberal
    ~oonatructian will be Indulged. 50’au to aid oonfor~noe
    or a title     to co~~a~ltutlonhl ~equlreaent.8;               e. g., Lf
    5.0 the oaption a yurpoae be but generally stRtsd                     th0t
    givos.sui~lolent        notloe'that      ~til related and ino&nt@
    mattais iqy har~:attsntlon            in +a body of ~the sots :A::;
    statemnte      of the ultimata bbjdl5t ~111 laalude wa?olB#
    ptppresenoe of~Uatn:llz cipprtipriete               to rohlevement 0i:$h0
                  Jahnmon re. kiartin;‘lS           Tex. 33.~12 2. d. Jars'.,
    ~~~Ob~lclb            ** I E 0. lie ,Ry. go*, loo TOI. 534, ;::&,:~:             ~:: I~_
    lOi 3; k#. 1OBO; Id. K, k T.'By.,Coe                 vi State,    192 TaXi ;~~
    133,-113 & ~% 916. Likewlso, the tna-aubJeat .%nhlb&,@on
     (section-56,      'art. 31 is observed If th4 two thi3!38ha*0 :j-
    mtuti     zrslsrnncy of individual            rellsraaW to aoooqll8.hoLent
     of a general piipoae.*                                                                $1
        The eme r-ule wee exprPssea in the oe8e it                 3tuard vi;
Thocnpaon, ;ibl 2. ii. 277, as rollowat
          Vhla pro'vlalon Or the,conatitutlon,   or ritlllar
     ones, are to be round fn many, 0r not all, of Our
     state CoaatltLtions;  end hae frequently   be.0 the Subject                           i
     of the J~dI01al lnvoshlgation   and aarutlnJ.~ The OoWta
                                .’ (




                                                                   ..




of bonstruotfea here, f&Ita appliortion the mist:
liberal loxgtwotlua Ma been givea by tha Supmaa Court
01.thSta  is ts .la
                , looor4nao0 with the ~im‘enl mrrmt   ot
authority, to Mko ths whole law oonatltatlonal wro    the
part objeotod to a8.intrinp;iq thla pro*laJon ef *ha Oon-
atuftution could W~qsnridrred 8a ap.oroprldteZ$ aosseoted      '
alth or subsl&lsr~to thr mrln objaot of the sot as expressed